internal_revenue_service number release date index number ------------------------------------------ ----------------------------------- ---------------------------- ------------ ------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-153363-04 date date we received a letter dated date from your authorized ----------------------- ------------- ---------------------------------------------------- -- ---- ---------- ------- legend legend corporation --------------------------------------------- state address a b c d dear ---- representative requesting rulings regarding the application of sec_216 and sec_1032 of the internal_revenue_code to the corporation this letter responds to your request of state for the purposes of acquiring and operating_on_a_cooperative_basis an apartment building building corporation owns the land and the building located at address which consists of a commercial units and b residential units currently c shares of common_stock are issued and outstanding common_stock has not been allocated to the commercial units commercial units commercial units are currently being leased to commercial tenants ownership by selling to a purchaser d newly issued shares of stock attributable to the commercial unit corporation represents that the shares to be issued with respect to the commercial unit will be fully paid up in an amount bearing a reasonable relationship corporation proposes to convert one of the commercial units to cooperative the represented facts are as follows corporation was organized under the laws plr-153363-04 to the portion of the value of corporation’s equity in the building and land that is attributable to the commercial unit corporation represents that the local zoning law and building regulations a purchaser of the d newly issued shares attributable to the commercial unit will enter into a proprietary lease with the corporation the proprietary lease will entitle the purchaser of the d newly issued shares to occupy the commercial unit for residential purposes the owner of the commercial unit will at all times have the right as against corporation to occupy the commercial unit for dwelling purposes currently permit modifications of the commercial unit to residential use as a matter of right corporation submits facts and representations to show that it would be reasonable to convert the commercial unit to residential use the size and location of the commercial unit is such that with certain modifications it could be converted into a residential apartment d neither the issuance of stock by corporation to be allocated to the commercial unit nor the possible nonresidential use of the commercial unit will prevent corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 no gain_or_loss will be realized by the corporation on the receipt of money or other_property in exchange for the newly issued shares allocable to the commercial unit under sec_1032 provided corporation satisfied the requirements of sec_216 a c and you have specifically requested two rulings sec_216 provides that the term cooperative_housing_corporation means a corporation -- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation's equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy plr-153363-04 sec_1_216-1 provides in relevant part that in order to qualify as a cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant-stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reasons of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial revrul_74_241 1974_1_cb_68 provides that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence revrul_90_35 1990_1_cb_48 provides that revrul_74_241 does not require that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 a unit will be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and cost and the applicable zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right sec_1032 provides in part that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock of such corporation sec_1_1032-1 provides in part that the disposition by a corporation of shares of its own stock for money or other_property does not give rise to taxable gain or deductible loss to the corporation regardless of the nature of the transaction or the facts and circumstances involved applying the above standards to the facts and representations submitted and subject_to the limitations below we conclude that the allocation of shares to commercial unit and corporation’s issuance and sale of such shares along with the issuance of a proprietary lease with respect thereto and the proposed non-residential use of commercial unit will not prevent corporation from meeting the requirements of sec_216 provided the stock is fully paid up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the plr-153363-04 portion of the value of corporation’s equity in the apartment building and land which is attributable to the apartment which the purchaser is entitled to occupy finally we conclude that no gain_or_loss will be realized by the corporation on the receipt of money or other_property in exchange for the newly issued shares allocable to the commercial unit under sec_1032 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 or sec_1032 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant sincerely s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
